Citation Nr: 1041230	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for 
service-connected left wrist Keinbock's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1994 to June 1997 and 
February 2003 to June 2004.
This matter arises before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that this case must again be remanded for further 
development in order to ensure compliance with previous remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2010, the Board remanded the Veteran's claim to the AMC 
to afford the Veteran with a medical examination that 
specifically addressed whether the Veteran has ankylosis of his 
left wrist and, if so, whether it is favorable or unfavorable and 
the degree to which it affects the Veteran's range of motion in 
accordance with Diagnostic Code 5214.  Although the Veteran was 
afforded a new examination in May 2010, the examiner did not 
state whether the Veteran has ankylosis.  It follows that the 
examiner also did not comment on whether the Veteran's ankylosis 
is favorable or unfavorable or on the degree to which it affects 
his range of motion.  Therefore, the examiner's report is 
inadequate and a new examination is required with respect to the 
Veteran's left wrist disability before his claim can be 
adjudicated.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
medical examination to determine the nature 
and extent of any current manifestations of 
his service-connected left wrist Keinbock's 
disease.  All indicated evaluations, studies, 
and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  Specifically, the examiner 
should state whether or not the Veteran 
has ankylosis of his left wrist, and, if 
so, whether it is favorable or 
unfavorable and the degree to which it 
affects the Veteran's range of motion in 
accordance with Diagnostic Code 5214.  
The claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.
The examiner should distinguish to the extent 
possible between symptomatology resulting 
from the Veteran's service-connected left 
wrist Keinbock's disease and any other 
nonservice-connected disorders that may be 
found.  If it is medically impossible to 
distinguish among symptomatology resulting 
from the disorders, the examiner should state 
this in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

2.	Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


